EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C.SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Flint Telecom Group, Inc. (the "Company") on Form10-K for the year ended June 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Form10-K"), Vincent Browne, Chief Executive Officer and Chief Financial Officer of the Company, certifies, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Form10-K fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and (2) The information contained in the Form10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. DATED: October 20, 2010/S/ Vincent Browne VINCENT BROWNE CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER
